Exhibit 10.7

 

OPTION AGREEMENT

 

This OPTION AGREEMENT (this “Agreement”) is made and entered into as of the 24th
day of March, 2011 (“Effective Date”), by and between Supreme Indiana
Operations, Inc., a Delaware corporation (“Seller”) and Barrett Gardner
Associates, Inc. (“Purchaser”).

 

RECITALS:

 

A.            Seller holds record title to that certain tract of land located in
Moreno Valley, Riverside County, California, being more particularly described
in Exhibit A attached hereto and the improvements located thereon (the “Option
Parcel”) following a merger between Seller and Supreme Properties West, Inc.

 

B.            Purchaser desires to purchase the Option Parcel, and Seller
desires to sell the Option Parcel to Purchaser upon the terms, covenants, and
conditions set forth in this Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and subject to all of the following terms,
provisions and conditions, Seller and Purchaser agree as follows:

 

1.             Upon the terms and conditions set forth in this Agreement, in
consideration for payment of the Option Fee (hereinafter defined), Seller hereby
grants to Purchaser, or its designees, the right to purchase all of the Option
Parcel (the “Option”).  The closing of the sale of the Option Parcel (the
“Closing”) to Purchaser must occur on or before April 29, 2011 (the “Closing
Date”), unless extended by mutual agreement of the parties hereto with the
consent of Chase (as defined below).  Notwithstanding the foregoing, Purchaser
has the right to extend the Closing Date by up to ninety (90) days upon written
notice to Seller delivered prior to the originally-scheduled Closing Date if
Purchaser is not able to obtain financing by the originally-scheduled Closing
Date.

 

2.             The purchase price for the Option Parcel (“Purchase Price”) shall
be based on its appraised value of $4,100,000, of which a minimum of $3,100,000
shall be payable in cash at Closing (the “Cash Portion”), and the balance shall
be non-cash consideration in the form of an equity interest granted to Seller at
Closing in the purchaser entity, upon terms determined to be fair to Seller
pursuant to a fairness opinion to be issued by an independent investment banker
engaged by Seller (the “Consultant”).  Seller shall bear the closing costs
associated with the sale of the Option Parcel to Purchaser.

 

3.             In consideration for the Option, Purchaser shall pay for the
benefit of Seller on the Effective Date by wire transfer of immediately
available federal funds to JPMorgan Chase Bank, N.A., a national banking
association (“Chase”), the sum of $100,000 (the “Option Fee”), which Option Fee
shall be held by Chase in escrow to be applied to the Cash Portion of the
Purchase Price at Closing.  Purchaser acknowledges that the Option Fee must be
wired to Chase prior to the closing of the amendment to the Credit Facility (as
defined below).

 

4.             Purchaser acknowledges that pursuant to the existing credit
facility (the “Credit Facility”) between Chase and Seller, Chase has the right
to approve the terms of the sale of the Option Parcel to Purchaser.  If Chase
does not approve the terms, then (a) Seller has no obligation to sell the Option
Parcel to Purchaser and Purchaser has no obligation to purchase the Option
Parcel, and (b) Seller shall refund the Option Fee to Purchaser.  If Closing
does not occur for any reason other than Purchaser’s non-performance or
inability to obtain funds in the amount of the Cash Portion of the Purchase
Price by the

 

--------------------------------------------------------------------------------


 

closing date, then Seller shall refund the Option Fee to Purchaser.  Any
obligation by Seller to refund the Option Fee to Purchaser shall be subordinate
to Seller’s obligations under the Credit Facility

 

5.             At Closing, Seller will enter into a twenty year lease with
Purchaser in which Seller leases the entire Option Parcel from Purchaser in an
arms length lease transaction on terms determined to be fair to Seller pursuant
to a fairness opinion to be issued by the Consultant.  Prior to the Closing,
Purchaser and Seller shall enter into a purchase and sale agreement governing
the sale of the Option Parcel and a lease, both of which shall incorporate the
terms set forth in the fairness opinions issued by Consultant.

 

6.             Purchaser shall have the right to assign its rights and
obligations under this Agreement upon written notice to Seller delivered at
least five (5) days before Closing provided that the assignee expressly assumes
Purchaser’s obligations under this Agreement.

 

7.             The illegality, invalidity or unenforceability of any provision
of this Agreement shall not affect the legality, validity or enforceability of
any other provision of this Agreement.

 

8.             Any notice, demand or other communication required to be given or
to be served upon any party hereunder shall be void and of no effect unless
given in accordance with the provisions of this section.  All notices, demands
or other communications must be in writing and delivered to the person to whom
it is directed, either (i) in person or (ii) delivered by a reputable
non-electronic delivery service that provides a delivery receipt.  Any notice,
demand or other communication shall be deemed to have been given and received
when delivered to the below stated address of the party to whom it is
addressed.  All notices, demands and other communications shall be given to the
parties hereto at the following addresses:

 

If to Seller:

 

Supreme Indiana Operations, Inc.

 

 

2581 Kercher Road

 

 

Goshen, Indiana 46528

 

 

Attn: Jeff Mowery

 

 

 

with a copy to:

 

Haynes and Boone, LLP

 

 

2323 Victory Avenue, Suite 700

 

 

Dallas, Texas 75219

 

 

Attn: Paul Amiel

 

 

 

If to Purchaser:

 

Barrett Gardner Associates, Inc.

 

 

636 River Road

 

 

P. O. Box 6199,

 

 

Fair Haven, New Jersey 07704

 

 

Attn: Ann C. W. Green, Vice President

 

Any party entitled to receive notices hereunder may change the address for
notice specified above by giving the other party ten days’ advance written
notice of such change of address.

 

9.             This Agreement may not be amended except by written document
signed by Seller and Purchaser, is binding on the parties hereto and their
respective successors and permitted assigns subject to Section 5.

 

--------------------------------------------------------------------------------


 

10.           The prevailing party in any legal proceeding regarding this
Agreement shall be entitled to recover from the other party all reasonable
attorneys’ fees and costs incurred in connection with such proceeding.

 

11.                                 Time is of the essence of this Agreement.

 

12.           This Agreement may be executed in multiple counterparts, and all
such multiple counterparts will constitute but one and the same instrument.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE(S) FOLLOWS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of date first above written.

 

SELLER:

 

 

 

SUPREME INDIANA OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Kim Korth

 

 

 

 

Printed:

Kim Korth

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

 

 

BARRETT GARDNER ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Ann C.W. Green

 

 

 

 

Printed:

Ann C.W. Green

 

 

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Option Agreement

 

PARCEL 1:

 

THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS:

 

BEGINNING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE
NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE PER
INSTRUMENT NO. 65695, RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116.. . “ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY CALIFORNIA;

 

THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A
DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET;
THENCE SOUTH 00° 12’ 45” WEST A DISTANCE OF 424.18 FEET; THENCE NORTH
88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT ALONG THE EAST LINE OF
SAID LOT 2; THENCE NORTH 0° 16’ 40” EAST ALONG SAID EAST LINE A DISTANCE OF
590.05 FEET TO THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION.

 

SAID DESCRIPTION IS ALSO KNOWN AS PARCEL 1 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 

PARCEL 2:

 

THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS:

 

COMMENCING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE
NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE AS
INSTRUMENT NO. 65695, RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116. . “ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA;

 

THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A
DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET
TO THE POINT OF BEGINNING; THENCE SOUTH 0° 12’ 45” WEST A DISTANCE OF
424.18 FEET; THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT
ON THE EAST LINE OF SAID LOT 2; THENCE SOUTH 00° 16’ 40” WEST ALONG SAID EAST
LINE A DISTANCE OF 656.41 FEET TO THE SOUTHEAST CORNER OF SAID LOT 2; THENCE
SOUTH

 

--------------------------------------------------------------------------------


 

89° 44’ 11” WEST ALONG THE SOUTH LINE OF SAID LOT 2 A DISTANCE OF 698.00 FEET TO
A POINT LYING 624.81 FEET FROM THE SOUTHWEST CORNER OF SAID LOT 2, AS MEASURED
ALONG SAID SOUTH LINE; THENCE NORTH 01° 11’ 00” WEST A DISTANCE OF 613.83 FEET;
THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 39.84 FEET; THENCE NORTH 00° 26’ 21”
WEST A DISTANCE OF 455.44 FEET; THENCE SOUTH 89° 47’ 15” EAST A DISTANCE OF
52.02 FEET TO THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION.

 

SAID DESCRIPTION IS ALSO KNOWN AS PARCEL 4 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 

PARCEL 3:

 

AN UNDIVIDED 2/3RDS INTEREST IN AND TO THE FOLLOWING DESCRIBED PROPERTY:

 

THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS:

 

COMMENCING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE
NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE, AS
INSTRUMENT NO. 65695 RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116. . “ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA;

 

THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 01° 17’ 29” EAST A DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33”
WEST A DISTANCE OF 161.29 FEET; THENCE NORTH 89° 47’ 15” WEST A DISTANCE OF
52.02 FEET; THENCE NORTH 47° 36’ 28” EAST A DISTANCE OF 170.77 FEET; THENCE
NORTH 01° 17’ 29” WEST A DISTANCE OF 52.00 FEET TO A POINT ON SAID NORTH LINE;
THENCE NORTH 88° 42’ 32” EAST ALONG SAID NORTH LINE A DISTANCE OF 60.00 FEET TO
THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION.

 

SAID DESCRIPTION IS ALSO KNOWN AS PARCEL A OF PARCEL MAP WAIVER/ CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 

--------------------------------------------------------------------------------